Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action

Allowable Subject Matter

Claims 1-20 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:


In addition to prior art of record, additional search was performed. 

Pezuti, USPGPUB 2004/0249927 (hereinafter “Pezuti”) teaches a method and system of an intelligent network where network elements are discovered through a periodic polling of devices.

Claims 1, 6, 11, and 16 (and their respective dependent claims) are allowed.  Claims 1, 6, 11, and 16 comprise a unique combination of elements that are not taught or suggested by the art of record, available to the Examiner at this time, when considering the claims as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Marandi whose telephone number is (571)270-1843.  The examiner can normally be reached on 8:00 AM- 5:00 PM M-F, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Marandi/
Primary Examiner, Art Unit 2421